Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-116667 (Nokatsu et al), see translation in view of JP-H0658348. As to claims 1, 8 and 17, Nokatsu et al disclose a sampling lance (probe) including a gas sample pipe (1, 2) which is divided in a lance pipe (gas section pipe 1) and a connection pipe (gas suction pipe 2) which connects the lance pipe to a gas scrubber (water tank 13), a first scraper (clean tool 5)  and a second scraper (clean tool 12) to clean the inside of the connecting pipe, see fig. 1.  Further, it is noted that water tank 13 is not disclosed as a “gas scrubber” per se.  However, it is indicated that the sampling gas is sent under the water in tank 13 so that tar and fly ash contained in the gas are removed and the sampling gas is removed at outlet 15, see par[008].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have designated the water tank 13 as a gas scrubber since it is clearly indicated that the tar and fly ash are removed from the sampling gas, thereby “scrubbing” the gas. Further, it is noted that Nokatsu et al lack a teaching for a connecting member having a first and second pair of opposing faces and as in claim 1.  In a related prior art device, JP H0658348 discloses a sampling device for exhaust gas including sampling device 1 with a can body 10, gas suction pipe 12, water wash supply pipe 20, a drain pipe 30, a wash water reservoir40 and dust cleaner 50, see translation and fig. 1.  Note the can body 10 acts as a connecting member between the various pipes.  Further, inclusion of such a can body connecting member as disclosed by JP H0658348 into the Nokatsu et al sampling probe it would have been obvious to one of ordinary skill in the art at the time of filing in order to be able to attach and remove the different pipes and scrapers to clean and unclog the sampling pipe.   As to claim 2, Nokatsu et al disclose the scrapers (5/12) include cylinders 4/11 with pistons  with cone shaped members as depicted in fig. 1.  As to claim 3, the scrapers 5/12 are in line with the lance pipe and connecting pipe and further inclusion of an electric motor or linear motor driving the rods. Further, Nokatsu et al disclose “mechanically” removing the ash and reciprocating the tool, see par[008].  Furthermore, usage of motors for reciprocating a piston within a cylinder is old and known.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a motor to create the reciprocating disclosed by Nokatsu et al since motors are known for this purpose.  As to claim 4, the axes of the pipes 1 and 2 intersect.  As to claim 5, note the fig. 1 depiction which show the length of the stroke.  As to claim 6, usage of ceramic or bronze are considered obvious matters of design choice of known materials in the art of scraper elements.  As to claim 8, as best understood, again note the can body as a connecting member.  As to claim 12, as best understood, note in fig. 3 there is a nozzle 19 for spraying water as a mist which inherently cools the scraper element.  As to claims 13-14, usage of a inert or nitrogen gas driven cylinder is considered an obvious matter of design choice since gas driven cylinders are old and known.  As to claim 16, showing gas scrubber (water tank 13) with connecting pipe 2 with further inclusion of a mist to further clean the gas is considered an obvious matter of design choice to clean the gas.  As to claim 18, the can body of JP H0658348 can be considered a block. 
Claims 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2001-116667 (Nokatsu et al) in view of JP H0658348 as applied to claims 1-6, 8, and 12-14 and 16-18 above, and further in view of JP H0321472.  As to claims 7, 9-11 and 15,  Nokatsu et al fail to teach usage of a cooling jacket and medium with an and inlet. In a related prior art device, JP H0321472 discloses a gas sampling device which extracts device from a high temperature and high dust atmosphere and further includes a cooling jacket 1 outside the sampling pipes 4 and 7 where a refrigerant flows toward exit 3 from entrance 2, see fig. 1 or jacket 21 with mouths 22/23 of fig. 2 and translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a cooling jacket with and inlet for refrigerant in the device of Nokatsu et al since the sampling is extracted from a high temperature and high dust atmosphere as disclosed by JP H0321472 in order to protect the sampler and prevent dust adhesion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 8 and 17, it appears the language of these claims are repetitive of claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-18 have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861